Title: To George Washington from Edmund Randolph, 17 February 1795
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Tuesday morning February 17. 1795.
        
        Having caught a cold, I purpose, sir, to nurse it within doors to-day, unless you should intimate your wish, that I should attend you.
        I saw General Jackson yesterday. He promised to send me an answer respecting Mr Habersham this morning. He brought up Mr Baldwin again; but appeared to be satisfied, when I placed him upon the ground, which you suggested—He is in high wrath against the Georgia act of speculation; and considers it, not only as base, but unconstitutional also. He means to be silent

upon it here, because it is said by the state to be a law of the state. But when he returns, he is confident, that he can obtain a repeal of it, and prove it to be against the constitution of the United States and of Georgia.
        I conversed also with Mr King; whose course of thinking was nearly the same, with that, which I took the liberty of expressing yesterday—He seemed to have forgotten the effect of the compromize between Georgia and South Carolina; a circumstance, which may support the title of Georgia—He said too, that in the sales of Massachusetts and New-York, there was a condition, which influenced every one of them; namely, that in the agreement between the two states, no settlement or intrusion was to be made upon the Indian lands, until the Indian title was extinguished in a particular and safe form, which was fixed upon.
        The copies for congress will be ready between 9 and 10 o’clock; and will be sent, with the message.
        The message, accompanying the Georgia act and the papers from Governor Blount, will, I presume, come from the war-office: but I beg leave to suggest the necessity of particular attention to it. I have the honor to be sir, with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      